Case: 1:07-cv-04369 Document #: 392 Filed: 03/04/20 Page 1 of 2 PageID #:13948




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS
                        EASTERN DIVISION

 Michael Parish, et al.,                    )
                                           )
            Plaintiffs,                    )
                                           )
     -vs-                                  )    No. 07 CV 4369
                                           )
 Sheriff of Cook County and Cook           )
 County,                                   )    (Judge Lee)
                                           )
            Defendants.                    )

                   AGREED MOTION TO RESET DATES
                     FOR MAILING CLASS NOTICE

            Plaintiffs, with the agreement of Defendants, moves the Court to

   reset the date for mailing class notice to March 23, 2020 (from February

   28, 2020) for mailing class notice.

            Grounds for this motion is that the funds approved by the Cook

   County Board for mailing notice are not expected to be available until

   March 6, 2020.


                                         Respectfully submitted,

                                    /s/ Kenneth N. Flaxman
                                        Kenneth N. Flaxman
                                        ARDC No. 830399
                                        200 S. Michigan Ave, Ste 201
                                        Chicago, IL 60604
                                        (312) 427-3200

                                         an attorney for the Class
Case: 1:07-cv-04369 Document #: 392 Filed: 03/04/20 Page 2 of 2 PageID #:13949




                                     -2-
